United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50558
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROBERTO CORDERO PENA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 4:01-CR-402-1
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Roberto Cordero Pena appeals the 24-month sentence imposed

following the March 2005 revocation of his supervised release.

“In the absence of its being raised by a party, this court is

obliged to raise the subject of mootness sua sponte.”      Bailey v.

Southerland, 821 F.2d 277, 278 (5th Cir. 1987).   Article III,

§ 2, of the Constitution limits federal court jurisdiction to

actual cases and controversies.   See Spencer v. Kemna, 523 U.S.

1, 7 (1998).   The case-or-controversy requirement demands that



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-50558
                               -2-

some collateral consequence of the conviction must exist if the

action is to be maintained.   Id.

     Cordero Pena has served the sentence that was imposed upon

the revocation of his supervised release and is not subject to

any additional supervision.   Accordingly, there is no case or

controversy for this court to address, and the appeal is

dismissed as moot.

     APPEAL DISMISSED.